

114 SRES 390 ATS: Designating March 3, 2016 as “World Wildlife Day”.
U.S. Senate
2016-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 390IN THE SENATE OF THE UNITED STATESMarch 3, 2016Mr. Coons (for himself and Mr. Inhofe) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating March 3, 2016 as World Wildlife Day.
	
 Whereas wildlife has provided numerous economic, environmental, social, and cultural benefits during the course of human history, and wildlife conservation will secure these gifts for future generations;
 Whereas plant and animal species play an important role in the stability of diverse ecosystems around the world, and the conservation of this biodiversity is critical to maintain the delicate balance of nature and keep complex ecosystems thriving;
 Whereas observation of wild plants and animals in their natural habitat provides individuals with a more enriching world view and a greater appreciation of the wonders of the natural environment;
 Whereas tens of millions of individuals in the United States strongly support the conservation of wildlife, both domestically and abroad, and wish to ensure the survival of species in the wild, such as rhinoceroses, tigers, elephants, pangolins, turtles, seahorses, sharks, ginseng, mahogany, and cacti;
 Whereas the trafficking of wildlife, including timber and fish, comprises the fourth largest global illegal trade after narcotics, the counterfeiting of products and currency, and human trafficking, and has become a major transnational organized crime with an estimated worth of as much as $19,000,000,000 annually;
 Whereas increased demand in Asia for high-value illegal wildlife products, particularly elephant ivory and rhinoceros horns, has recently triggered substantial and rapid increases in poaching of these species, particularly in Africa;
 Whereas trafficking of wildlife is a primary threat to many wildlife species, including elephants, rhinoceroses, tigers, pangolins, and sharks;
 Whereas many different kinds of criminals, including some terrorist entities and rogue security personnel, often in collusion with corrupt government officials, are involved in wildlife poaching and the movement of ivory and rhinoceros horns across Africa;
 Whereas wildlife poaching presents significant security and stability challenges for military and police forces in African nations that are often threatened by heavily armed poachers and the criminal and extremist allies of those poachers;
 Whereas wildlife poaching negatively impacts local communities that rely on natural resources for economic development, including tourism;
 Whereas penal and financial deterrents can improve the ability of African governments to reduce poaching and trafficking and enhance their capabilities of managing their resources;
 Whereas assisting institutions in developing nations, including material, training, legal, and diplomatic support, can reduce illegal wildlife trade;
 Whereas wildlife provides a multitude of benefits to all nations, and wildlife crime has wide-ranging economic, environmental, and social impacts;
 Whereas, between 2010 and 2013, the number of elephants killed in Africa by poachers is estimated to have been 100,000 out of a remaining population of roughly 500,000 elephants;
 Whereas, from 2007 to 2012, the number of elephants killed in Kenya increased by more than 800 percent, from 47 to 387 elephants killed;
 Whereas the number of forest elephants in the Congo Basin in Central Africa declined by approximately 2/3 between 2002 and 2012, placing forest elephants on track for extinction in the next decade;
 Whereas the number of rhinoceroses killed by poachers in South Africa increased by almost 10,000 percent between 2007 and 2014, from 13 to more than 1,200 rhinoceroses killed;
 Whereas as few as 3,200 tigers remain in the wild throughout all of Asia; Whereas pangolins are often referred to as the most trafficked mammal in the world and all 8 pangolin species spanning Africa and Asia are faced with extinction because pangolin scales are sought after in the practice of traditional Chinese medicine and pangolin meat is considered a delicacy;
 Whereas approximately 100,000,000 sharks are killed annually, often targeted solely for their fins, and unsustainable trade is the primary cause of serious population decline in several shark species, including scalloped hammerhead sharks, great hammerhead sharks, and oceanic whitetip sharks;
 Whereas the United States is developing and implementing measures to address the criminal, financial, security, and environmental aspects of wildlife trafficking;
 Whereas Congress has allocated specific resources to combat wildlife trafficking and address the threats posed by poaching and the illegal wildlife trade;
 Whereas, in December 2013, the United Nations General Assembly proclaimed March 3 as World Wildlife Day to celebrate and raise awareness of the wild fauna and flora around the world;
 Whereas March 3, 2016 represents the third annual celebration of World Wildlife Day; Whereas, in 2016, the theme of World Wildlife Day is The future of wildlife is in our hands; and
 Whereas, in 2016, World Wildlife Day commemorations will celebrate the many beautiful and varied forms of wild fauna and flora, raise awareness of the multitude of benefits that wildlife provides to people, and raise awareness of the urgent need to step up the fight against wildlife crime, which has wide-ranging economic, environmental, and social impacts: Now, therefore, be it
	
 That the Senate— (1)designates March 3, 2016 as World Wildlife Day;
 (2)supports raising awareness of the benefits that wildlife provides to people and the threats facing wildlife around the world;
 (3)supports escalating the fight against wildlife crime, including wildlife trafficking; (4)applauds the domestic and international efforts to escalate the fight against wildlife crime;
 (5)commends the efforts of the United States to mobilize the entire Government in a coordinated, efficient, and effective manner for dramatic progress in the fight against wildlife crime; and
 (6)encourages continued cooperation between the United States, international partners, local communities, nonprofit organizations, private industry, and other partner organizations in an effort to conserve and celebrate wildlife, preserving this precious resource for future generations.